DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 19-22, 24, 26-27, and 31 responded on February 03, 2021 are pending, claims 19, 24, and 27 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 03, 2021 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.

Response to Arguments
Applicant’s arguments, see pg. 6-8, filed February 03, 2021, with respect to the rejection(s) of claims 19, 24, and 27 have been considered but are moot because the arguments do not apply to the additional reference being used in the current rejection.
Applicant’s arguments, see pg .6, filed February 03, 2021, with respect to the objection of claim(s) 24 has been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 24, 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka (US 2012/0307696 A1, hereinafter "Morioka") in view of Kim et al. (US 2018/0213516 A1, hereinafter "Kim").
Regarding claim 19, Morioka discloses a first radio receiving apparatus (Fig. 4 station 20) included in a plurality of radio receiving apparatuses that perform communication with a radio transmission apparatus (Fig. 4 Access Point 10) comprising:
a reception unit that receives a resource reserving signal (Fig. 4; [0061], [0059]: details a receiver unit 44 (i.e. reception unit) receives an RTS packet (i.e. resource reserving signal)) using at least one radio resource from which the radio transmission ([0005]: a STA receives a RTS (i.e. resource reserving signal), which is not destined for its own station sets NAV based on duration information (i.e. resource reserving signal itself) contained in the received packet), and
a transmission unit that transmits a resource reserving response signal to the radio transmission apparatus (Fig. 4; [0061], [0058]: details a transmitter unit 46 (i.e. transmission unit) transmits a CTS packet (i.e. resource reserving response signal) to the neighboring receiving wireless communication device) by using at least one radio resource with which the resource reserving signal is received ([0061]; Fig. 2-3 RTS/CTS handshake), wherein the resource reserving signal includes a receiver address (RA) Field in which a broadcast address is described ([0063]: RTS packet includes a header and a payload. The payload includes address information of the stations 20#1-20#3).
Morioka discloses transmission between devices in general, but does not explicitly discloses the resource reserving signal further includes information indicating a combination of the plurality of radio receiving apparatuses in a physical layer header (PHY header); the combination of the plurality of radio receiving apparatuses explicitly indicates destination receiving apparatuses of the resource reserving signal; the radio resource with which the resource reserving signal is received is divided into a plurality of sub-channels, and information indicating a sub-channel with which the resource reserving response signal is transmitted among the plurality of sub-channels is signaled from the radio transmission apparatus; the resource reserving signal includes information indicating a bandwidth of the radio resource with which the radio 
Kim from the same field of endeavor discloses the resource reserving signal further includes information indicating a combination of the plurality of radio receiving apparatuses in a physical layer header (PHY header) (Kim, [0064] The PPDU VHT-SIG - A (i.e. PHY header) may include a VHT - SIG - A1 may include information on a bandwidth of a used channel , whether space time block coding is applied , a group identifier ( identifier ) indicating a group used for transmission by grouped STAs in multi - user ( MU ) - MIMO , and information on the number of used streams); the combination of the plurality of radio receiving apparatuses explicitly indicates destination receiving apparatuses of the resource reserving signal (Kim, [0072] table 1 The HE-SIG A may include common control information commonly received by the STA that receives the PPDU indicating the STA or the STA group which will receive the PPDU); the radio resource with which the resource reserving signal is received is divided into a plurality of sub-channels, and information indicating a sub-channel with which the resource reserving response signal is transmitted among the plurality of sub-channels is signaled from the radio transmission apparatus (Kim, [0144] The probe response frame may be transmitted to a plurality of STAs by the MU-OFDMA scheme and transmitted through a plurality of sub channels. Herein, it is illustrated that probe responses to STA1 and STA2 are transmitted to 2 10 MHz subchannels divided from the total bandwidth 20 MHz); the resource reserving signal includes information indicating a bandwidth of the radio resource with which the (Kim, [0149] using the temporary AID and transit a trigger frame 1810 including the allocated resource information to the STAs, the trigger frame 1810 may include information regarding subchannel 1 for STA1 and subchannel 2 for STA2); and a bandwidth of the sub-channel is a bandwidth obtained by equally dividing the bandwidth of the radio resource with which the resource reserving signal is transmitted (Kim, [0145] The probe response frame may be transmitted to a plurality of STAs by the MU-OFDMA scheme and transmitted through a plurality of sub channels. Herein, it is illustrated that probe responses to STA1 and STA2 are transmitted to 2 10 MHz subchannels divided from the total bandwidth 20 MHz).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the radio receiving apparatus disclosed by Morioka with ad-hoc multicast network disclosed by Kim in order to enhanceof spectrum efficiency and area throughput (Kim, [0005]).
Regarding claim 20, Morioka does not explicitly disclose the reception unit receives, from the radio transmission apparatus, an OFDMA signal including a data signal to the first radio receiving apparatus after the transmission unit transmits the resource reserving response signal, Kim discloses the reception unit receives, from the radio transmission apparatus, an OFDMA signal including a data signal to the first radio receiving apparatus after the transmission unit transmits the resource reserving response signal (Kim, [0115] The AP may transmit the trigger frame or the probe response frame to the SAT using the MU - OFDMA scheme or the MU - MIMO scheme. The SAT may also transmit the probe request frame to the AP through the MU-OFDMA scheme).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the radio receiving apparatus disclosed by Morioka with ad-hoc multicast network disclosed by Kim in order to enhanceof spectrum efficiency and area throughput (Kim, [0005]).
Regarding claim 21, Morioka and Kim disclose the first radio receiving apparatus according to claim 19, Morioka further discloses wherein a time period during which the transmission unit waits until the resource reserving response signal is transmitted after receiving the resource reserving signal is equal to a time period during which the another of the radio receiving apparatuses waits until the resource reserving response signal is transmitted after receiving the resource reserving signal ([0052] Fig. 3 details CTS packets sent from each station based on the reception timing).
Regarding claim 22, Morioka and Kim disclose the first radio receiving apparatus according to claim 19, Morioka further discloses wherein the transmission unit transmits the resource reserving response signal at the same time as a time at which at least one of the plurality of radio receiving apparatuses transmits the first resource reserving response signal (Fig. 2 & 5 and [0050]: details the CTS packets are transmitted at the same time).
Regarding claim 27, this claim recites "a communication method for a first radio receiving apparatus included in a plurality of radio receiving apparatuses" that disclose similar steps as recited by the method of claim 19, thus is rejected with the same rationale applied against claim 19 as presented above.

a transmission unit that transmits a resource reserving signal (Fig. 4; [0062], [0059]: details a transmitter unit 46 (i.e. transmission unit) transmits an RTS packet (resource reserving signal) via an antenna element 42 to a neighboring receiving wireless communication device), and
a reception unit that receives a resource reserving response signal transmitted by at least one radio receiving apparatus among the plurality of radio receiving apparatuses (Fig. 4; [0061], [0058]: details a receiver unit 44 (reception unit) receives a CTS packet (resource reserving response signal) from the neighboring receiving wireless communication device) by using at least one radio resource with which the resource reserving signal is received ([0061]; Fig. 2-3 RTS/CTS handshake), wherein the resource reserving signal includes a receiver address (RA) field in which a broadcast address is described ([0063]: RTS packet includes a header and a payload. The payload includes address information of the stations 20#1-20#3).
 Morioka discloses transmission between devices in general, but does not explicitly discloses the resource reserving signal further includes information indicating a combination of the plurality of radio receiving apparatuses in a physical layer header (PHY header); the combination of the plurality of radio receiving apparatuses explicitly indicates destination receiving apparatuses of the resource reserving signal; the radio resource with which the resource reserving signal is transmitted by the transmission unit 
Kim from the same field of endeavor discloses the resource reserving signal further includes information indicating a combination of the plurality of radio receiving apparatuses in a physical layer header (PHY header) (Kim, [0064] The PPDU VHT-SIG - A (i.e. PHY header) may include a VHT - SIG - A1 may include information on a bandwidth of a used channel , whether space time block coding is applied , a group identifier ( identifier ) indicating a group used for transmission by grouped STAs in multi - user ( MU ) - MIMO , and information on the number of used streams); the combination of the plurality of radio receiving apparatuses explicitly indicates destination receiving apparatuses of the resource reserving signal (Kim, [0072] table 1 The HE-SIG A may include common control information commonly received by the STA that receives the PPDU indicating the STA or the STA group which will receive the PPDU); the radio resource with which the resource reserving signal is received is divided into a plurality of sub-channels, and information indicating a sub-channel with which the resource reserving response signal is transmitted among the plurality of sub-channels is signaled from the radio transmission apparatus (Kim, [0144] The probe response frame may be transmitted to a plurality of STAs by the MU-OFDMA scheme and transmitted through a plurality of sub channels. Herein, it is illustrated that probe responses to STA1 and STA2 are transmitted to 2 10 MHz subchannels divided from the total bandwidth 20 MHz); the resource reserving signal includes information indicating a bandwidth of the radio resource with which the radio transmission apparatus transmits the resource reserving signal (Kim, [0149] using the temporary AID and transit a trigger frame 1810 including the allocated resource information to the STAs, the trigger frame 1810 may include information regarding subchannel 1 for STA1 and subchannel 2 for STA2); and a bandwidth of the sub-channel is a bandwidth obtained by equally dividing the bandwidth of the radio resource with which the resource reserving signal is transmitted (Kim, [0145] The probe response frame may be transmitted to a plurality of STAs by the MU-OFDMA scheme and transmitted through a plurality of sub channels. Herein, it is illustrated that probe responses to STA1 and STA2 are transmitted to 2 10 MHz subchannels divided from the total bandwidth 20 MHz).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the radio receiving apparatus disclosed by Morioka with ad-hoc multicast network disclosed by Kim in order to enhanceof spectrum efficiency and area throughput (Kim, [0005]).
Regarding claim 31, Morioka further discloses wherein the transmission unit transmits an OFDMA signal including a data signal to the plurality of radio receiving apparatuses, after the reception unit receives the resource reserving response signal ([0050] Fig. 2 RTS/CTS handshaking, data will be transmitted after CTS (i.e. reserving response signal)).	
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka (US 2012/0307696 A1, hereinafter "Morioka") in view of Kim et al. (US 2018/0213516 A1, hereinafter "Kim") and further in view of Morita (US 2015/0023274 A1).
Regarding claim 26, Morioka and Stephens disclose the radio transmission apparatus according to claim 24, Morioka further discloses wherein the reception unit continues a reception operation for a predetermined time period after transmitting the resource reserving signal ([0089] access point 10 may determine that a CTS packet has been transmitted from at least one of the stations 20 if any signal is received by the branch 40 in the time zone (predetermined time) when a CTS packet is expected to be received).  
Morioka in view of Stephens does not explicitly disclose the reception unit stops the reception operation in a case where no resource reserving response signal transmitted by the plurality of radio transmission apparatuses is received. 
Morita discloses the reception unit stops the reception operation in a case where no resource reserving response signal transmitted by the plurality of radio transmission apparatuses is received (Morita, [0363] when eNB cannot receive the ACK (resource reserving response signal) from the UE, eNB can stop retransmission to the UE). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the radio receiving 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/L.T.W./Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415